Per Curiam:
The written agreement by which plaintiff agreed to accept §925 in full payment of the alimony awarded to her by the decree herein, which sum was paid to her, is still in force and is binding upon plaintiff until set aside. (Galusha v. Galusha, 116 N. Y. 635; Winter v. Winter, 191 id. 462; Greenfield v. Greenfield, 161 App. Div. 573.) It cannot be set aside on motion. If plaintiff has a right to have it annulled her remedy is by action. The order appealed from should be affirmed, without costs. All concurred. Order affirmed, without costs.